85465: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32902: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85465


Short Caption:IN RE: DISCIPLINE OF ROBERT RICHARD TELLESCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						Daniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						


RespondentRobert Telles
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/06/2022Filing FeeFiling Fee Waived. Bar Matter/Bar Discipline. (SC).


10/06/2022Petition/BarFiled Petition for Temporary Suspension of Attorney and Restriction of Funds. Confidential Pursuant to SCR 121. (SC).22-31622




10/19/2022Order/Dispositional BarFiled Order Imposing Temporary Suspension and Restricting Handling of Client Funds. "Accordingly, attorney Robert Richard Telles is temporarily suspended from the practice of law, pending the resolution of formal disciplinary proceedings against him." fn2 [As provided in SCR 121(5), this matter is now public.  This is our final disposition of this matter.  Any new proceedings shall be docketed under a new docket number. The Honorable Abbi Silver having retired, this matter was decided by a six-justice court.] En Banc. (SC).22-32902




10/20/2022Notice/IncomingFiled Notice to the Courts No. 85465. (SC)22-33000





Combined Case View